OPINION OF THE COURT
On summary consideration, order affirmed, with costs. The Legislature clearly and unambiguously limited the application of section 41.34 of the Mental Hygiene Law to community residential facilities for “four to fourteen mentally disabled persons.” Inasmuch as the facility proposed in this case will contain only three persons, it does not fall within the scope of section 41.34. We have examined petitioners’ other contentions and find them to be without merit.
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.